DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yin et al (20140024407). 
Regarding claim 1, Yin discloses, a method implemented by a network device for mobility management in a wireless communication network, the network device communicatively connected to at least a user equipment in the wireless communication network (abstract, fig. 1-9), the method comprising: 
determining whether the user equipment is in a fast-moving state upon receipt of a tracking area update request from the user equipment (¶ 0048-0049, 0068, the MME receives a Tracking Area Update Request message that carries a Last TAI and a Current TAI. The Last TAI is an ID of the last TA visited by the UE before the UE enters the current TA; and the Current TAI is an ID of the TA currently visited by the UE, for the UE that moves at a high speed, the maximum number of TAs allowed in a TA list may be a large value, and the primary purpose is to control the amount of location update signaling. The MME may judge the motion speed of the UE according to the frequency of the UE sending ordinary TAU Request messages continuously in a unit of time. For example, the UE sends an ordinary TAU Request message 4 times per hour, which is greater than the threshold 3 times per hour; but the maximum number of TAs allowed in a TA list for this UE is 6, and therefore, the MME increases the maximum number of TAs allowed in the TA list allocated to the UE, namely, modifies the threshold to 7); 
in response to the user equipment being in the fast-moving state, configuring a tracking area identity list associated with the user equipment to include only a current tracking area identity associated with the user equipment (¶ 0068-0069, the MME receives a Tracking Area Update Request message that carries a Last TAI and a Current TAI. The Last TAI is an ID of the last TA visited by the UE before the UE enters the current TA; and the Current TAI is an ID of the TA currently visited by the UE, for the UE that moves at a high speed, the maximum number of TAs allowed in a TA list may be a large value, and the primary purpose is to control the amount of location update signaling. The MME may judge the motion speed of the UE according to the frequency of the UE sending ordinary TAU Request messages continuously in a unit of time. For example, the UE sends an ordinary TAU Request message 4 times per hour, which is greater than the threshold 3 times per hour; but the maximum number of TAs allowed in a TA list for this UE is 6, and therefore, the MME increases the maximum number of TAs allowed in the TA list allocated to the UE, namely, modifies the threshold to 7); and 
paging the user equipment using the tracking area identity list (¶ 0068-0069, the MME receives a Tracking Area Update Request message that carries a Last TAI and a Current TAI. The Last TAI is an ID of the last TA visited by the UE before the UE enters the current TA; and the Current TAI is an ID of the TA currently visited by the UE, for the UE that moves at a high speed, the maximum number of TAs allowed in a TA list may be a large value, and the primary purpose is to control the amount of location update signaling. The MME may judge the motion speed of the UE according to the frequency of the UE sending ordinary TAU Request messages continuously in a unit of time. For example, the UE sends an ordinary TAU Request message 4 times per hour, which is greater than the threshold 3 times per hour; but the maximum number of TAs allowed in a TA list for this UE is 6, and therefore, the MME increases the maximum number of TAs allowed in the TA list allocated to the UE, namely, modifies the threshold to 7).
Regarding claim 2, Yin discloses, comparing a duration value associated with the user equipment to a predetermined threshold (¶ 0068-0069); and in response to the duration value being less than the threshold, determining that the user equipment is in the fast-moving state (¶ 0050, 0068-0069 and 0071).
Regarding claim 3, Yin discloses, wherein the duration value is a duration in which the user equipment stays in an immediately previous tracking area (¶ 0068-0069 and 0071).
Regarding claim 4, Yin discloses, wherein the duration value is an average of durations in which the user equipment stays in each of a plurality of immediately previous tracking areas (¶ 0050, 0068-0069, 0071, 0087).
Regarding claim 5, Yin discloses, further comprising: for each of the previous tracking areas, obtaining a first timestamp when receiving a first tracking area update request from the user equipment, and obtaining a second timestamp when receiving a second tracking area update request from the user equipment, wherein the duration in which the user equipment stays in this previous tracking area is computed as a difference between the second timestamp and the first timestamp (¶ 0050, 0068-0069 and 0071).
Regarding claim 6, Yin discloses, a method implemented by a user equipment for mobility management in a wireless communication network, the user equipment communicatively connected to at least a network device in the wireless communication network (abstract, fig. 1-9), the method comprising: 
transmitting a tracking area update request to the network device (¶ 0048-0049, 0068-0069, the MME receives a Tracking Area Update Request message that carries a Last TAI and a Current TAI. The Last TAI is an ID of the last TA visited by the UE before the UE enters the current TA; and the Current TAI is an ID of the TA currently visited by the UE, for the UE that moves at a high speed, the maximum number of TAs allowed in a TA list may be a large value, and the primary purpose is to control the amount of location update signaling. The MME may judge the motion speed of the UE according to the frequency of the UE sending ordinary TAU Request messages continuously in a unit of time. For example, the UE sends an ordinary TAU Request message 4 times per hour, which is greater than the threshold 3 times per hour; but the maximum number of TAs allowed in a TA list for this UE is 6, and therefore, the MME increases the maximum number of TAs allowed in the TA list allocated to the UE, namely, modifies the threshold to 7); 
receiving a tracking area identity list that is configured to include only a current tracking area identity associated with the user equipment, in an accept message from the network device (¶ 0048-0049, 0068-0069, the MME receives a Tracking Area Update Request message that carries a Last TAI and a Current TAI. The Last TAI is an ID of the last TA visited by the UE before the UE enters the current TA; and the Current TAI is an ID of the TA currently visited by the UE, for the UE that moves at a high speed, the maximum number of TAs allowed in a TA list may be a large value, and the primary purpose is to control the amount of location update signaling. The MME may judge the motion speed of the UE according to the frequency of the UE sending ordinary TAU Request messages continuously in a unit of time. For example, the UE sends an ordinary TAU Request message 4 times per hour, which is greater than the threshold 3 times per hour; but the maximum number of TAs allowed in a TA list for this UE is 6, and therefore, the MME increases the maximum number of TAs allowed in the TA list allocated to the UE, namely, modifies the threshold to 7); and 
receiving a paging message transmitted based on the tracking area identity list (¶ 0048-0049, 0068-0069, the MME receives a Tracking Area Update Request message that carries a Last TAI and a Current TAI. The Last TAI is an ID of the last TA visited by the UE before the UE enters the current TA; and the Current TAI is an ID of the TA currently visited by the UE, for the UE that moves at a high speed, the maximum number of TAs allowed in a TA list may be a large value, and the primary purpose is to control the amount of location update signaling. The MME may judge the motion speed of the UE according to the frequency of the UE sending ordinary TAU Request messages continuously in a unit of time. For example, the UE sends an ordinary TAU Request message 4 times per hour, which is greater than the threshold 3 times per hour; but the maximum number of TAs allowed in a TA list for this UE is 6, and therefore, the MME increases the maximum number of TAs allowed in the TA list allocated to the UE, namely, modifies the threshold to 7).
Regarding claim 7, Yin discloses, wherein the tracking area identity list is configured in response to determining that the user equipment is in a fast-moving state based on a comparison of an average of durations in which the user equipment stays in each of a plurality of immediately previous tracking areas to a predetermined threshold (¶ 0048-0050, 0068-00671 and 0087).
Regarding claim 8, Yin discloses, wherein the durations are computed based on timestamps corresponding to the tracking area update requests transmitted from the user equipment (¶ 0048-0050, 0068-00671 and 0087).
Regarding claim 14, Yin discloses, a user equipment for mobility management in a wireless communication network, the user equipment communicatively connected to at least a network device in the wireless communication network, and comprising: 
a processor; and a memory (¶ 0161) communicatively coupled to the processor and adapted to store instructions which, when executed by the processor, cause the user equipment (¶ 0041) to perform operations of: 
transmitting a tracking area update request to the network device (¶ 0048-0049, 0068-0069, the MME receives a Tracking Area Update Request message that carries a Last TAI and a Current TAI. The Last TAI is an ID of the last TA visited by the UE before the UE enters the current TA; and the Current TAI is an ID of the TA currently visited by the UE, for the UE that moves at a high speed, the maximum number of TAs allowed in a TA list may be a large value, and the primary purpose is to control the amount of location update signaling. The MME may judge the motion speed of the UE according to the frequency of the UE sending ordinary TAU Request messages continuously in a unit of time. For example, the UE sends an ordinary TAU Request message 4 times per hour, which is greater than the threshold 3 times per hour; but the maximum number of TAs allowed in a TA list for this UE is 6, and therefore, the MME increases the maximum number of TAs allowed in the TA list allocated to the UE, namely, modifies the threshold to 7); 
receiving a tracking area identity list that is configured to include only a current tracking area identity associated with the user equipment, in an accept message from the network device (¶ 0048-0049, 0068-0069, the MME receives a Tracking Area Update Request message that carries a Last TAI and a Current TAI. The Last TAI is an ID of the last TA visited by the UE before the UE enters the current TA; and the Current TAI is an ID of the TA currently visited by the UE, for the UE that moves at a high speed, the maximum number of TAs allowed in a TA list may be a large value, and the primary purpose is to control the amount of location update signaling. The MME may judge the motion speed of the UE according to the frequency of the UE sending ordinary TAU Request messages continuously in a unit of time. For example, the UE sends an ordinary TAU Request message 4 times per hour, which is greater than the threshold 3 times per hour; but the maximum number of TAs allowed in a TA list for this UE is 6, and therefore, the MME increases the maximum number of TAs allowed in the TA list allocated to the UE, namely, modifies the threshold to 7); and 
receiving a paging message transmitted based on the tracking area identity list (¶ 0048-0049, 0068-0069, the MME receives a Tracking Area Update Request message that carries a Last TAI and a Current TAI. The Last TAI is an ID of the last TA visited by the UE before the UE enters the current TA; and the Current TAI is an ID of the TA currently visited by the UE, for the UE that moves at a high speed, the maximum number of TAs allowed in a TA list may be a large value, and the primary purpose is to control the amount of location update signaling. The MME may judge the motion speed of the UE according to the frequency of the UE sending ordinary TAU Request messages continuously in a unit of time. For example, the UE sends an ordinary TAU Request message 4 times per hour, which is greater than the threshold 3 times per hour; but the maximum number of TAs allowed in a TA list for this UE is 6, and therefore, the MME increases the maximum number of TAs allowed in the TA list allocated to the UE, namely, modifies the threshold to 7).
Regarding claim 15, Yin discloses, wherein the tracking area identity list is configured in response to determining that the user equipment is in a fast-moving state based on a comparison of an average of durations in which the user equipment stays in each of a plurality of immediately previous tracking areas to a predetermined threshold (¶ 0048-0050, 0068-00671 and 0087).
Regarding claim 16, Yin discloses, wherein the durations are computed based on timestamps corresponding to the tracking area update requests transmitted from the user equipment (¶ 0048-0050, 0068-00671 and 0087). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAWAR IQBAL whose telephone number is (571)272-7909.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KHAWAR IQBAL/Primary Examiner, Art Unit 2643